UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 12, 2010 VALLEY FINANCIAL CORPORATION VIRGINIA 000-28342 54-1702380 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 36 Church Avenue, S.W. Roanoke, Virginia 24011 (Address of principal executive offices) (540) 342-2265 (Issuer's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Valley Financial Corporation (the “Company”) was held on May 12, 2010.The matters considered and voted on by the shareholders at the Annual Meeting and the results were as follows: 1. The election of four directors to serve a three-year term, expiring in 2013.With respect to each nominee, the total number of broker non-votes was 1,232,300.The table below sets forth the voting results for each nominee. Name of Nominee Votes For Votes Withheld James S. Frantz, Jr. Eddie F. Hearp Anna L. Lawson John W. Starr, M.D. 2. The non-binding resolution to approve the 2009 compensation program for the named executive officers was approved by the shareholders by the following vote: Votes For Votes Against Abstentions There were no broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION Date: May 14, 2010 By: /s/ Kimberly B. Snyder Kimberly B. Snyder, Executive Vice President and Chief Financial Officer
